Citation Nr: 9920840	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-14 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1995 
rating decision by the Wilmington, Delaware RO.  This case 
was before the Board in March 1997 when it was remanded for 
additional development.


REMAND

The veteran contends that his service-connected low back 
disability is more disabling than currently evaluated.

In the March 1997 remand, the Board directed the RO to 
adjudicate whether referral of the veteran's claim for an 
increased rating for his service-connected low back 
disability warranted referral to the appropriate VA officials 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b).  The May 1998 and August 1998 Supplemental 
Statements of the Case do not reflect that the RO considered 
this issue.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of 
Appeals for Veterans Claims (Court) held that a remand was 
necessary because the veteran's medical examination was 
inadequate, and because of the RO's failure to follow the 
Board's directives in a prior remand.  The Court further held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Id.  The Board regrets any further delay in this 
case.  In view of the RO's failure to follow the directives 
in the March 1997 Remand, the Board concludes that additional 
development of the record is required prior to appellate 
disposition.  

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case again to the RO for the 
following action:

The RO should readjudicate the veteran's 
claim, to include consideration of 
whether it would be proper to refer the 
case to the appropriate VA officials for 
consideration of entitlement to an 
extraschedular rating pursuant to 
38 C.F.R. § 3.321(b).  Should submission 
under § 3.321(b) be deemed unwarranted, 
the reasons for this decision should be 
set forth in detail.  If the decision 
remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




